Case 2:19-cv-11249-LVP-SDD ECF No. 18 filed 10/16/19          PageID.76    Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAMES REILLY, #184122,

             Plaintiff,

v.                                          Case No. 2:19-11249
                                            Hon. Linda V. Parker
COLLEEN SPENCER, ET AL.,

             Defendant.
                                                                                         /
     FOLEY & LARDNER LLP’S MOTION TO WITHDRAW AS COUNSEL

       Foley & Lardner LLP and its undersigned attorney (“Foley”) hereby move

pursuant to L.R. 83.25 to withdraw as counsel for Plaintiff James Reilly (“Plaintiff”).

Foley further requests that the Court grant a 30-day of proceedings to allow Plaintiff

an opportunity to make arrangements for alternative counsel.

 Dated: October 16, 2019                       Respectfully submitted,

                                               Foley & Lardner LLP

                                               /s/ Maria A. Ruggirello____
                                               Maria A. Ruggirello (P82264)
                                               500 Woodward Avenue, Suite 2700
                                               Detroit, MI 48226-3489
                                               Telephone: 313.234.7100
                                               Fax: 313.234.2800
                                               mruggirello@foley.com
Case 2:19-cv-11249-LVP-SDD ECF No. 18 filed 10/16/19          PageID.77    Page 2 of 4



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAMES REILLY, #184122,

             Plaintiff,

v.                                          Case No. 2:19-11249
                                            Hon. Linda V. Parker
COLLEEN SPENCER, ET AL.,

             Defendant.
                                                                                         /
     FOLEY & LARDNER LLP’S BRIEF IN SUPPORT OF MOTION TO
                   WITHDRAW AS COUNSEL

      Foley & Lardner LLP (“Foley”) states as follows in support of its Motion to

Withdraw as Counsel:

      1.     L.R. 83.25 provides that “[a]n attorney may withdraw or be substituted

for only on order of the court.”

      2.     MRPC 1.16(b)(6) provides that a lawyer may otherwise withdraw from

representing a client where “other good cause for withdrawal exists.”

      3.     Circumstances have arisen that warrant Foley’s withdrawal pursuant to

MRPC 1.16(b)(6).

      4.     Foley does not have the capacity to adequately represent Plaintiff in this

matter due to recent unexpected professional and personal circumstances that have

arisen.
Case 2:19-cv-11249-LVP-SDD ECF No. 18 filed 10/16/19          PageID.78    Page 3 of 4



         5.   Foley further requests that the Court grant a 30-day stay in order to

allow Plaintiff an opportunity to secure alternative counsel should Plaintiff desire to

do so.

         6.   Accordingly, Foley respectfully requests that the Court allow the

undersigned counsel as well as any other attorney from Foley & Lardner LLP to

withdraw as counsel for Plaintiff.

 Dated: October 16, 2019                       Respectfully submitted,

                                               Foley & Lardner LLP

                                               /s/ Maria A. Ruggirello____
                                               Maria A. Ruggirello (P82264)
                                               500 Woodward Avenue, Suite 2700
                                               Detroit, MI 48226-3489
                                               Telephone: 313.234.7100
                                               Fax: 313.234.2800
                                               mruggirello@foley.com
Case 2:19-cv-11249-LVP-SDD ECF No. 18 filed 10/16/19        PageID.79       Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that, on October 16, 2019, I filed the foregoing document and

this Certificate of Service with the Court using the ECF system.

      I also certify that copies of same were enclosed in envelopes, addressed as set

forth below, and said envelopes were deposited, with sufficient postage affixed

thereon, in a United States mail receptacle located in Detroit, Michigan:

                              James Reilly Pris. No. 203296
                              Saginaw Correctional Facility
                                   9625 Pierce Road
                                  Freeland, MI 48623


                                             /s/ Maria A. Ruggirello____
                                             Maria A. Ruggirello (P82264)
                                             Foley & Lardner LLP
                                             500 Woodward Avenue, Suite 2700
                                             Detroit, MI 48226-3489
                                             Telephone: 313.234.7100
                                             Fax: 313.234.2800
                                             mruggirello@foley.com
